Exhibit 99.1 [ Newfield Exploration Reports Fourth Quarter and Full-Year 2013 Results The Woodlands, Texas – February 25, 2014 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited fourth quarter and full-year 2013 financial results and provided an update on its operations. In a separate release, the Company today also disclosed its year-end 2013 proved reserves. Recent operational highlights are detailed in the Company’s @NFX publication, located on its website. Newfield will host a conference call at 10 a.m. CST, February 26, 2014. To listen to the call, please visit Newfield’s website at http://www.newfield.com. To participate in the call, dial 719-325-2456. “In 2013, we focused on superior execution,” said Lee K. Boothby. “Our operating teams delivered exceptional performance. We achieved ‘year one’ targets in our three-year plan and issued guidance through 2016 that combines growth in liquids production and cash flow. The recent sale of our Malaysian business allowed us to reduce our short-term borrowings and accelerate the development of our quality onshore assets. Our focus today is very clear – profitably grow our oil and liquids production in our key U.S. operating areas.” Mr. Boothby continued, “In a separate release today, we disclosed our year-end 2013 proved reserves. Domestic proved reserves were up 8% year-over-year to 576 MMBOE. More importantly, our domestic pre-tax PV10 value grew 44%, reflecting a 26% increase in domestic liquids reserves. Our proactive steps to accelerate our domestic developments are adding significant value. I’m excited about 2014 and remain confident that our plans will translate into stockholder value.” Fourth Quarter and Full-Year 2013 Financial Summary With the recent sale of Newfield’s Malaysian business and the process underway to divest its China business, the financial and operating results for the Company’s international businesses are reported as “discontinued operations.” For the fourth quarter of 2013, the Company posted net income from continuing operations of $31 million, or $0.23 per diluted share (all per share amounts are on a diluted basis), which includes the impact of an unrealized loss on commodity derivatives of $48 million ($31 million after-tax, or $0.23 per share) and an unrealized loss on auction rate securities of $6 million ($4 million after-tax, or $0.03 per share). The Company reported a net loss of $14 million, or $0.10 per share, from discontinued operations. Excluding the unrealized losses, consolidated net income for the fourth quarter of 2013 would have been $52 million, or $0.38 per share. Excluding the unrealized losses on commodity derivatives and auction rate securities and discontinued international operations, net income for the fourth quarter of 2013 would have been $66 million, or $0.48 per diluted share. Revenues for the fourth quarter of 2013 were $498 million, excluding $232 million from discontinued operations. Fourth quarter net cash provided by operating activities before changes in operating assets and liabilities was $398 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. For the full-year 2013, Newfield posted net income of $147 million, or $0.94 per share. Excluding the unrealized losses on commodity derivatives and auction rate securities, net income from continuing operations would have been $213 million, or $1.56 per share. Revenues were approximately $1.8 billion in 2013, excluding approximately $891 million in revenues from discontinued operations. For 2013, income from discontinued operations was $39 million, or $0.14 per share. Full-year EPS was reduced by the $20 million purchase of preferred shares of Newfield China, LDC, a now wholly-owned subsidiary. For 2013, consolidated net cash provided by operating activities before changes in operating assets and liabilities was approximately $1.4 billion. Fourth Quarter and Full-Year 2013 Production Summary Newfield’s net production in the fourth quarter of 2013 was 12.8 MMBOE, of which 2.2 MMBOE was from the Company’s international businesses, which are classified as discontinued operations. Domestic liquids production in the fourth quarter was up 11% compared to the third quarter of 2013. The composition of fourth quarter total production was 49% oil, 12% natural gas liquids and 39% natural gas. For the full-year 2013, Newfield’s production was 48.3 MMBOE, of which 8.2 MMBOE was from the Company’s international businesses. 2013 Operational Highlights For complete highlights, see the Company’s @NFX publication located on its website. Anadarko Basin The Company’s fastest growing region is the Anadarko Basin of Oklahoma. For 2013, Anadarko Basin net production totaled 7.1 MMBOE. Newfield is planning to operate eight rigs in its SCOOP and STACK plays throughout the year and expects to double its 2014 production in the basin to more than 14 MMBOE. Newfield has more than 225,000 net acres in the Anadarko Basin. The SCOOP and STACK plays offer multiple “stacked” geologic horizons for exploitation. Since late 2013, Newfield has been awaiting the completion of a large, third-party field gathering system upgrade in the SCOOP region. The recent completion of the system will allow Newfield to increase its net sales by approximately 4,500 BOEPD. Current net production in the SCOOP and STACK plays is soon expected to be 31,000 BOEPD. Although the upgrade was completed approximately six weeks late, the delay is not expected to negatively impact the Company’s full-year guidance. 2 The table below includes a summary of the Company’s 2013 drilling program in the Anadarko Basin: Well Type # Wells Avg. Gross IP (24-HR) BOEPD Avg. Gross 30-Day BOEPD Avg. Gross 60-Day BOEPD Avg. Gross 90-Day BOEPD SCOOP Wet Gas* 15 SCOOP Oil 7 STACK** 8 *60 and 90-day rates include 10 wells **60 and 90-day rates include 7 wells Williston Basin Williston Basin net production in 2013 was approximately 4.4 MMBOE, up 40% over 2012. Production from the region exceeded our beginning-of-the-year forecast primarily due to better production from existing “base” wells and the timely completion of pad drilling programs throughout the year. As Newfield’s Williston Basin program has transitioned to full-field development, significant cost savings have been achieved. Newfield completed 42 wells in 2013 and completed well costs averaged approximately $8.4 million, including about $0.8 million in artificial lift and facilities costs. The table below includes a summary of Newfield’s 2013 drilling program in the Williston Basin: Well Type # Wells Avg. Gross IP (24-HR) BOEPD Avg. Gross 30-Day BOEPD Avg. Gross 60-Day BOEPD Avg. Gross 90-Day BOEPD Middle-Bakken* 34 Three Forks** 8 *60 and 90-day rates include 31 wells **60 and 90-day rates include 6 wells Eagle Ford Eagle Ford net production in 2013 was 3 MMBOE, up nearly 70% year-over-year. The growth was related to the development of the Company’s West Asherton area, located in Dimmitt County, Texas. Newfield completed 29 wells in the area in 2013. These were primarily super extended lateral (SXL) wells drilled from common pad locations. Newfield has achieved significant operational efficiencies in its Eagle Ford development. Current SXL gross well costs are averaging approximately $7.3 million, including artificial lift and facilities. Well costs are down more than 20% year-over-year. Uinta Basin Uinta Basin net production in 2013 was 8.2 MMBOE. The Company’s 2013 program was balanced between the waterflood development of the Greater Monument Butte Unit (GMBU) and the assessment of high-potential, horizontal plays in the adjacent Central Basin. 3 In the GMBU, Newfield drilled more than 200 wells as it developed its giant waterflood. Water injection rates in GMBU were increased to nearly 90,000 barrels per day. In addition to the ongoing development on 40 and 20-acre spacing, Newfield also is testing 10-acre spacing in portions of the GMBU. The following table details our 2013 drilling results in the Central Basin: Well Type # Wells Avg. Gross IP (24-HR) BOEPD Avg. Gross 30-Day BOEPD Avg. Gross 60-Day BOEPD* Avg. Gross 90-Day BOEPD Uteland Butte SXL 4 782** Wasatch XL 5 *includes 3 wells ** includes 2 wells The following table depicts our actual production and costs and expenses from continuing operations for 2013, as well as our full-year and first quarter 2014 estimates. 2014e14e 1Q14e Production: Oil (MMBO) 16.4 – 18.2 3.8 – 3.9 NGLs (MMBbls) 7.8 – 8.3 1.5 – 1.7 Natural Gas (BCF) 119 - 129 28.5 – 29.0 Total (MMBOE) 44.0 – 48.0 10.1 – 10.4 Costs and Expenses:* Total LOE ($MM) Production & Other Taxes ($MM)** DD&A Expense ($MM) General & Administration (G&A), net ($MM) Capitalized Internal Costs ($MM) Interest Expense ($MM) Capitalized Interest ($MM) Effective Tax Rate 37% 36 – 38% 36 – 38% *Production, Costs and Expenses are based on continuing operations and Costs and Expenses are expected to be within 7% of the estimates above. **Assumptions are based on strip pricing of $91.55/Bbl and $4.18/Mmbtu as of January 15, 2014. 4 Newfield Exploration Company is an independent energy company engaged in the exploration, development and production of crude oil, natural gas and natural gas liquids. We are focused on North American resource plays and our principal areas of operation include the Mid-Continent, the Rocky Mountains and onshore Texas. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated drilling plans, planned capital expenditures, and estimated production, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces in the Uinta Basin, the availability and cost of capital resources, new regulations or changes in tax legislation, labor conditions and severe weather conditions. In addition, the drilling of oil and natural gas wells and the production of hydrocarbons are subject to numerous governmental regulations and operating risks. Other factors that could impact forward-looking statements are described in "Risk Factors" in Newfield's 2012 and 2013 Annual Reports on Form 10-K and other subsequent public filings with the Securities and Exchange Commission, which can be found at www.sec.gov. Unpredictable or unknown factors, not discussed in this press release, could also have material adverse effects on forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Unless legally required, Newfield undertakes no obligation to publicly update or revise any forward-looking statements. For additional information, please contact Newfield’s Investor Relations department. Phone: 281-210-5201 Email: info@newfield.com 5 4Q13 Actual 4Q13 Actual Results Domestic (Continuing Operations) Int'l (Discontinued Operations) Total Production/LiftingsNote 1 Crude oil and condensate - MMBbls Natural gas - Bcf NGLs - MMBbls — Total MMBOE Average Realized PricesNote 2 Crude oil and condensate - $/Bbl $ $ $ Natural gas - $/Mcf $ $ $ NGLs - $/Bbl $ $
